DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Status of Claims
The amendment filed 06/30/2021 has been entered. Claims 1, 4, 17 are currently amended claims. Claims 1-20 are pending in the application.
Response to Arguments
Applicant’s argument, see pg. 6-9 of the Remarks filed 6/30/2021 regarding to claim rejection under 35 USC 103 over prior arts of record has been fully considered and is moot since the argument does not apply to the newly applied prior art. 
for web traffic preceding the electronic mail that includes the hyperlink for one or more possible sources of a request for the electronic mail by the user based on a correspondence between the hyperlink in the inbound electronic mail and an address for one or more of the remote web sites relating to the use of credentials in the web traffic preceding the electronic mail that includes the hyperlink”. Applicant’s main argument is that the combination of references does not teach searching for one or more possible sources of a request for the electronic mail precedes the electronic mail that includes the hyperlink. In particular, applicant argued Aziz‘s “detecting that content is being requested from the URL” is different than “searching the outbound web traffic from a user of the endpoint for web traffic preceding the electronic mail that includes the hyperlink …”. Examiner agrees with applicant’s observation, however upon updated search came across reference Kushwaha that teaches the features highlighted above. Therefore examiner asserts applicant’s argument is moot and a new ground of rejection is presented below with combined teachings of previously identified prior arts and the newly applied prior art Kushwaha.
Applicant is encouraged to further incorporate innovative features into independent claims to advance the case.
Claim Objections
Claims 4, 14 are objected to because of the following informalities:  
Claim 4 recites a method claim. Applicant is suggested to recite at least one hardware device performing the method step(s) in the claim.
Claim 14, “wherein the monitoring the inbound electronic mail traffic …” may read “monitoring .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-7, 9-11, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al (US20180332079A1, hereinafter, “Ashley”), in view of Aziz et al (US20110314546A1, hereinafter, “Aziz”), further in view of Kushwaha et al (US10,091,235 B1, hereinafter, “Kushwaha”) and Payne (US20120240224A1, hereinafter, “Payne”).
 Regarding claim 1, Ashley teaches:
A computer program product for preventing phishing attacks on an endpoint in an enterprise network (Ashley, [0032] Phishing can be used by hackers to obtain user credentials for external sites. As a result, phishing can also pose security risks for the enterprise), the computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices (Ashley, [0018] a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) performs the steps of: 
monitoring outbound web traffic from the endpoint including use of credentials at remote web sites, wherein the endpoint is associated with an enterprise that provides corporate credentials for corporate users (Ashley, [0108] At 904, the server/external site responds to the GET website.com request from the client/web browser (i.e. endpoint) by sending a login and/or registration FORM for user authentication (i.e. use of credentials). And [0136] network activity /traffic can be monitored by the network device/firewall to detect and extract usernames and/or passwords (i.e. credentials) being transmitted … from a client to a server (e.g., outbound from the protected enterprise network (i.e. outbound web traffic)); 
monitoring inbound [electronic mail] traffic to the endpoint  (Ashley, [0136] network activity /traffic can be monitored by the network device/firewall to detect … being transmitted from a server to a client … or inbound into the protected enterprise network (i.e. inbound web traffic));
Ashley does not explicitly teaches the inbound traffic being inbound electronic mail traffic and electronic mail traffic includes a hyperlink to an external resource, however in the same field of endeavor Aziz teaches:
monitoring inbound electronic mail traffic to the endpoint (Aziz, Fig. 4 step 405 Receive email and 410 Scan email); 
when an electronic mail in the inbound electronic mail traffic includes a hyperlink to an external resource (Aziz, [Abstract] An electronic message is analyzed for malware contained in the message. See Fig. 4, and [0036] electronic message may be received by electronic message malware detection system 150 via electronic message server 140. The electronic message and/or an attachment to the message may be scanned to detect a URL (i.e. hyperlink) at step 410), searching the outbound web traffic from a user of the endpoint (Aziz, [0041] any URL detected in an email may be transmitted by electronic message malware detection 150 to web malware detection 130. Upon detecting that content is being requested from the URL, for example in response to a user selection (i.e. outbound web traffic from a user of the endpoint) or "click" on the URL, the web malware detection 130 may increase the priority of the detected URL such that the URL is analyzed to determine if is suspicious and/or associated with malware) [for web traffic preceding the electronic mail that includes the hyperlink for one or more possible sources of a request for the electronic mail by the user based on a correspondence between the hyperlink in the inbound electronic mail and an address for one or more of the remote web sites relating to the use of credentials in the web traffic preceding the electronic mail that includes the hyperlink] (see Kushwaha below for limitation(s) in bracket); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Aziz in the system and method for credentials enforcement of Ashley by analyzing electronic message for malware detection. This would have been obvious because the person having ordinary skill in the art would have been motivated to monitoring and analysis of electronic message traffic with suspicious URL to detect malicious network content (Aziz, [Abstract], [0006]-[0007]).
While the combination of Ashley-Aziz does not explicitly teach the following limitation(s), however in the same field of endeavor Kushwaha teaches:
searching … for web traffic preceding the electronic mail that includes the hyperlink for one or more possible sources of a request for the electronic mail by the user based on a correspondence between the hyperlink in the inbound electronic mail and an address for one or more of the remote web sites relating to the use of credentials in the web traffic preceding the electronic mail that includes the hyperlink (Kushwaha, discloses method of detecting and preventing targeted attacks such as attacks directed at organization by way of spear-phishing emails, see [Abstract] and [Title]. In particular, Col. 1 lines 40-46, “a method for accomplishing such a task may include (1) detecting (i.e. searching) a request from a computing device of a member (i.e. user) of an organization in connection with a communication session between the computing device of the member of the organization and at least one additional computing device, (2) identifying, within the request, a Uniform Resource Locator (URL) that the computing device of the member of the organization is attempting to access…” And Col. 1 lines 51-56, “(5) determining, based at least in part on the comparison, that the URL identified within the request was included in an email received by the member of the organization …”. Also referring to Fig. 3 steps 310-320).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kushwaha in the system and method for credentials enforcement of Ashley-Aziz by identifying detecting request from computing device of a member of organization in order to identify URL link embedded in emails received by the member of organization. This would have been obvious because the person having ordinary skill in the art would have been motivated to associate the URL within email received by the members of organization with the request made by the member of organization using computing device to identify threat based on the identifier of URL that the member try to access (Kushwaha, [Abstract]).
The combination of Ashley-Aziz-Kushwaha does not explicitly teach the following limitation(s), however in the same field of endeavor Payne teaches:
if the user initiated the request, allowing access to the external resource with the hyperlink (Payne, [0007] the event-tracking unit can determined whether the user input event was intended to initiate specific one or more outgoing hardware events, such as network traffic.  If so, the event-tracking unit can pass information about the expected outgoing hardware events to the authorization unit); 
and if the user did not initiate the request, preventing access to the external resource, subject to a security policy of the enterprise (Payne, [0009] The enforcement unit can monitor outgoing hardware events and can block any outgoing hardware events for which a corresponding authorization cannot be identified in the authorization database (i.e. the user did not initiate the request).  For example, if the enforcement unit identifies that an email message is being sent, the enforcement unit can attempt to match the recipient, subject and content of the message to an authorization in the database…  Otherwise, the enforcement unit can block the email message from being sent. And [0038] Information about the application can be used by the security system 100 to facilitate a wide variety of security policies).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Payne in the system and method for credentials enforcement of Ashley-Aziz-Kushwaha by distinguishing user-intended traffic from malicious traffic. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the event tracking unit along with authorization unit and enforcement unit to identify the outbound traffic initiated by the user in order to protect the computer resources from malicious activities such as click fraud etc. (Payne, [Abstract], [0003]).

 Regarding claim 4, Ashley-Aziz-Kushwaha-Payne combination teaches:


 Regarding claim 17, Ashley-Aziz-Kushwaha-Payne combination teaches:
A device comprising: a network interface configured to couple in a communicating relationship with a network (Ashley, e.g. see Fig. 6, and [0080] network device 402 includes a management plane 602 and a data plane 604.. the management plane is responsible for managing user interactions, such as by providing a user interface for configuring policies and viewing log data); 
a memory; and a processor configured by computer executable code stored in the memory (Ashley, [0018] a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) to perform the steps substantially similar to the method steps performed by thePage 82 of 86EFS-WebPATENT computer program product of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

 Regarding claim 2, similarly claim 15, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The computer program product of claim 1, the method of claim 4,  
wherein at least one of the monitoring inbound electronic mail traffic and the monitoring outbound web traffic includes locally monitoring network communications at the endpoint (Ashley, Referring to Fig. 2 and [0066] data appliance 202 includes a firewall component, such as firewall 100 as described above, to protect the network and clients within the protected network 210, which is in communication with the Internet 214 and various servers).  

 Regarding claim 3, similarly claim 16, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The computer program product of claim 1, the method of claim 4,  
wherein at least one of the monitoring inbound electronic mail traffic and the monitoring outbound web traffic includes remotely monitoring network communications at a firewall coupled between the endpoint and a network of the external resource (Ashley, Referring to Fig. 4, [0078] Cloud security service 410 can, for example, reduce the processing on the network device 402. As another example, detection of firewall policy violations and/or vulnerabilities based on credentials enforcement using a firewall can be reported to cloud security service 410 by network device 402).  

Regarding claim 6, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The method of claim 4 wherein the searching the outbound web traffic includes searching for a correspondence between a URL of the hyperlink and a second URL of one of the remote web sites in the outbound web traffic (Ashley, [0081] For example, APP ID 612 can recognize a GET request in the received data and conclude that the session requires an HTTP decoder. For each type of protocol, there exists a corresponding decoder 614 (e.g., as similarly described above with respect to network traffic processing components 112, 114, and 116 of FIG. 1)… Decoder 614 is configured to assemble packets (e.g., which may be received out of order) into the correct order, perform tokenization, and extract out information (e.g., to extract URLs and/or to identify and extract username/password credentials being submitted to an external site for user authentication)).  

Regarding claim 7, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The method of claim 4 wherein the monitoring inbound electronic mail traffic includes analyzing a displayed message within the electronic mail traffic for text indicating that the electronic mail is responsive to a user registration process (Aziz, [0041] any URL detected in an email may be transmitted by electronic message malware detection 150 to web malware detection 130. Upon detecting that content is being requested from the URL, for example in response to a user selection or "click" on the URL (i.e. indicating that the electronic mail is responsive to a user registration process),…).  

Regarding claim 9, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The method of claim 4 wherein the monitoring outbound web traffic includes monitoring activity by a web browser executing on the endpoint (Ashley, [0122] In one embodiment, monitoring network traffic between a client/web browser and a server/external site…).  

Regarding claim 10, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The method of claim 4 wherein the monitoring inbound electronic mail traffic includes monitoring activity by a local electronic mail client executing on the endpoint (Aziz, [0020] Malware detection system 100 includes firewall 120, web malware detection device 130, electronic message server 140, electronic message malware detection device 150, exchange server 160 (i.e. local electronic mail client), management server 170, client device 182,…).  

Regarding claim 11, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The method of claim 4 wherein the monitoring inbound electronic mail traffic includes monitoring activity within a web mail client displayed within a web browser executing on the endpoint (Aziz, [0029] FIG. 2 is a block diagram of an exemplary electronic message malware detection system. The system of FIG. 2 includes network tap 210, URL analyzer 220, scheduler 230, virtual environment component pool 240, virtual environment 250. And Fig. 8 Display Interface 935. And Fig. 1, Email Server 140 (i.e. web mail client)).  

Regarding claim 13, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The method of claim 4 wherein the monitoring outbound web traffic includes restricting outbound web traffic according to the security policy (Ashley, [0021] Firewalls typically deny or permit network transmission based on a set of rules. These sets of rules are often referred to as policies (e.g., network policies or network security policies)… A firewall can also filter (i.e. restricting) outbound traffic by applying a set of rules or policies).  

Regarding claim 18, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The device of claim 17, wherein the processor is further configured to conditionally allow access to the external resource based on a security policy of the enterprise for accessing external resources (Ashley, [0021] Firewalls typically deny or permit network transmission based on a set of rules. These sets of rules are often referred to as policies (e.g., network policies or network security policies). For example, a firewall can filter inbound traffic by applying a set of rules or policies to prevent unwanted outside traffic from reaching protected devices. A firewall can also filter outbound traffic by applying a set of rules or policies).  

Regarding claim 19, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The device of claim 17 wherein the device includes the endpoint (Ashley, see e.g. Fig. 2 clients 204).  

Regarding claim 20, the combination of Ashley-Aziz-Kushwaha-Payne further teaches: The device of claim 17 wherein the device includes a firewall between the endpoint and the network (Ashley, see e.g. Fig. 3A Firewall 304).

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashley-Aziz-Kushwaha-Payne as applied above to claim 4, further in view of Dandliker et al (US20080082662A1, hereinafter, “Dandliker”).
Regarding claim 5, the combination of Ashley-Aziz-Kushwaha-Payne teaches:
The method of claim 4 
but does not explicitly teach the following limitation(s), however in the similar field of endeavor Dandliker teaches:
(Dandliker, discloses controlling access to network resources based on reputation of network resources [Abstract]. And see Fig. 3A step 310, and [0106] in step 308, an allowed action is determined based on the reputation score value...Thus, step 308 enables the messaging apparatus 116 to determine what actions a user is allowed to perform for the specified network identifier, based on its reputation as derived from many external data sources. And [0107] In step 310, the allowed action is performed with respect to the specified network identifier).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dandliker in the system and method for credentials enforcement of Ashley-Aziz-Kushwaha-Payne by implementing access control based on reputation of the network resources. This would have been obvious because the person having ordinary skill in the art would have been motivated to determine a reputation score value for particular network resource and perform responsive action for the client request based in the reputation  score value (Dandliker, [Abstract]).

Regarding claim 8, the combination of Ashley-Aziz-Kushwaha-Payne teaches:
The method of claim 4 
but does not explicitly teach the following limitation(s), however in the similar field of endeavor Dandliker teaches:
further comprising locally preventing submission of one of the corporate credentials for the user to one of the remote web sites when the one of the remote web sites has a low (Dandliker, [0107] messaging apparatus 116 may block access to the network resource identifier and any associated web site or resource, as shown in block 320…Messaging apparatus 116 may provide a warning to a user of user system 102 that a potential security threat exists for the network resource identifier, as shown in block 324). Examiner notes that it is inherent that if the access to the remote resource is blocked, submission of one of the corporate credentials for the user to one of the remote web sites will be prevented.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dandliker in the system and method for credentials enforcement of Ashley-Aziz-Kushwaha-Payne by implementing access control based on reputation of the network resources. This would have been obvious because the person having ordinary skill in the art would have been motivated to determine a reputation score value for particular network resource and perform responsive action for the client request based in the reputation score value including blocking user to access to the resource (Dandliker, [Abstract]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashley-Aziz-Kushwaha-Payne as applied above to claim 4, further in view of Vaithilingam et al (US20100306845A1, hereinafter, “Vaithilingam”) and Sheretov et al (US20140129920A1, hereinafter, “Sheretov”).
Regarding claim 12, the combination of Ashley-Aziz-Kushwaha-Payne teaches:
The method of claim 4 

wherein the preventing access includes notifying the user of an unsolicited electronic mail (Vaithilingam, [0052] to perform a process that includes, at least, the steps of identifying the digital communication 215 from a source 210 as being a potentially phishing email, …, and implementing solutions to protect and inform a user 250. These solutions include alerting the user 250 of the presence of a potentially phishing email and limiting the actions requested by the user 250 with regard to the potentially phishing email. And [0054] the managing component 222 is configured to perform a variety of operations. Initially, the operations comprise filtering unsafe and/or uninvited (i.e. unsolicited) digital communications 215 from those that are legitimate), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Vaithilingam in the system and method for credentials enforcement of Ashley-Aziz-Kushwaha-Payne by identifying communications as potentially phishing emails. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify digital communication from a source as potential phishing email and alert user of a potential phishing email (Vaithilingam, [Abstract], [0052]).
The combination of Ashley-Aziz-Kushwaha-Payne-Vaithilingam does not explicitly teach the following limitation(s), however in the similar field of endeavor Sheretov teaches:
and requesting an explicit authorization from the user before permitting use of the hyperlink to access the external resource (Sheretov, [0014] the intermediate browser implementing one or more security policies at the intermediate browser, thereby providing enhanced security while requiring no modifications to external content providers or the client browser; the intermediate browser establishing a secure connection with a secured or restricted content provided and authenticating a user at the client browser before allowing access to the website and further ensuring that all URLs in the mirrored model that indicate resources on the restricted site that would generally be directly fetched by the client browser, are rewritten to URLs indicating a proxy able to provide the resources from the restricted site).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sheretov in the system and method for credentials enforcement of Ashley-Aziz-Kushwaha-Payne-Vaithilingam by authenticating a user at the client browser before allowing access to the website. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticating a user at the client browser before allowing access to the website and further ensuring that all URLs  are proxy able to provide the resources from the restricted site for improved security (Sheretov, [Abstract], [0014]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ashley-Aziz-Kushwaha-Payne as applied above to claim 4, further in view of Sprosts et al (US20070079379A1, hereinafter, “Sprosts”).
Regarding claim 14, the combination of Ashley-Aziz-Kushwaha-Payne teaches:
The method of claim 4 

wherein the monitoring the inbound electronic mail traffic includes restricting the inbound electronic mail traffic according to the security policy (Sprosts, [0059] The anti-spam logic 119 scans inbound messages to determine if they are unwanted according to a mail acceptance policy, such as whether the inbound messages are unsolicited commercial email, and the anti-spam logic 119 applies policies to restrict delivery, redirect, or refuse acceptance of any unwanted messages).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sprosts in the system and method for credentials enforcement of Ashley-Aziz-Kushwaha-Payne by scanning inbound messages according to mail acceptance policy to identify threats in electronic messages. This would have been obvious because the person having ordinary skill in the art would have been motivated to scan inbound messages to determine whether the inbound messages are unsolicited email and apply policies to restrict delivery, redirect or refuse accept the messages to improve security (Sprosts, [Abstract], [0059]-[0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Hsieh et al (US 8,850,567B1). Discloses method of detecting unauthorized URL requests on a client computer based on individual user’s access map. When a URL request is made from a client device associated with a user, and it is determined that 
Florencio et al (US20070199054A1). Discloses method for detection of phishing on client side including tracking use of credentials by a user and determining whether a specific security credential is being used or presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MICHAEL M LEE/Examiner, Art Unit 2436 
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436